Case 20-00198-dd         Doc 41      Filed 07/08/21 Entered 07/08/21 10:08:25              Desc Main
                                     Document      Page 1 of 1


                               UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF SOUTH CAROLINA

In Re:                                          )
                                                )       Chapter 7
Barry Dale Lear, Sr.                            )
and Lavera Marie Lear                           )
                                                )       Case No. 20-00198-dd
                                                )
                                Debtors.        )


                                  TRUSTEE'S REPORT OF NO SALE

       Kevin Campbell, the duly appointed and acting Chapter 7 Trustee for the above Debtors
(hereinafter referred to as the “Trustee”), hereby reports that the sale of the Estate’s interest in real
property known as 7810 Telegraph Road, Severn, MD 21144 was unable to close. The Trustee has
another contract on the property and will be filing a new notice of sale.


                                                         /s/ Kevin Campbell
DATED: July 8, 2021                                     KEVIN CAMPBELL, Trustee
                                                        P. O. Box 684
                                                        Mount Pleasant, SC 29465-0684
                                                        Tel. No. (843) 884-6874
                                                        Fax No. (843) 884-0997
                                                        E-Mail: kcampbell@campbell-law-firm.com
                                                        U.S. District Court ID No. 30
